Exhibit H-1




BLOCKED ACCOUNT AGREEMENT




THIS BLOCKED ACCOUNT AGREEMENT (“Agreement”) is made and entered into as of this
9th day of April, 2007, by and among Citibank, N.A. (“Bank”), Cord Blood
America, Inc., a Florida corporation (“Company”), and Shelter Island Opportunity
Fund, LLC, and its successors and assigns (“Purchaser”).




A.

Pursuant to that certain Securities Purchase Agreement, dated as of February 14,
2007, (as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”), among Company, Corcell, Ltd., a Nevada
corporation (“Corcell”), Career Channel, Inc., a Florida corporation d/b/a
Rainmakers International (“Rainmakers”), and the Purchaser, Purchaser has agreed
to purchase the $230,000 Secured Original Issue Discount Debenture of Company
(“Debenture”).




B.

Company has established Account No. _____ with Bank (together with any successor
accounts and any renewals or rollovers thereto, the “Blocked Account”).




C.

From the proceeds of the sale of the Debenture, the aggregate amount of $80,000
is being deposited and credited to the Blocked Account under the terms and
conditions hereof.




D.

The parties hereto desire to enter into this Agreement in order to set forth
their relative rights and duties with respect to the Blocked Account and all
funds on deposit therein from time to time.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:




1.

Effectiveness.  This agreement shall take effect immediately upon its execution
by all parties hereto and shall supersede any blocked account or similar
agreement in effect with respect to the Blocked Account.




2.

Security Interest; Agency.  As collateral security for Company’s obligations to
Purchaser under the Debenture and Securities Purchase Agreement and the other
documents delivered by Company, Corcell and Rainmakers and described therein
(collectively, “Transaction Documents”), Company hereby grants to Purchaser a
security interest in (a) the Blocked Account, (b) all contract rights, claims
and privileges in respect of the Blocked Account and (c) all cash, checks, money
orders and other items of value of Company now or hereafter paid, deposited,
credited, held (whether for collection, provisionally or otherwise) or otherwise
in the possession or under the control of, or in transit to, Bank or any agent,
bailee or custodian thereof (collectively, “Receipts”).  Bank hereby
acknowledges notice of Purchaser’s security interest in such collateral and does
hereby consent thereto.  Purchaser hereby appoints Bank as Purchaser’s bailee
and pledgee-in-possession for the Blocked Account and all Receipts,





--------------------------------------------------------------------------------

and Bank hereby accepts such appointment and agrees o be bound by the terms of
this Agreement and all instructions delivered by Purchaser to Bank pursuant
hereto.  Company hereby agrees to such appointment and further agrees that
Purchaser shall be entitled to exercise, upon the written instructions of
Purchaser to Bank hereunder, any and all rights which Company may have with
respect to the Blocked Account or under applicable law with respect to the
Blocked Account, all Receipts and all other collateral described in this
paragraph 2.  




3.

Control of Blocked Account.  




(a)

The Blocked Account shall be maintained by Bank in the name of “Shelter Island
Opportunity Fund Blocked Account for Cord Blood America, Inc.”  




(b)

On receipt by Bank of a joint notice from Purchaser and Company stating that the
conditions specified in the Securities Purchase Agreement for the release of
funds from the Blocked Account have been satisfied, the funds that are then on
deposit in the Blocked Account shall be debited by the Bank from the Blocked
Account and released to the Company, or as designated by the Company, by wire
transfer of such funds on the date specified, which date shall be no more than
ten and not less than one business day after the date of such notice (a “Payment
Date”).  




(c)

Until release of the funds on deposit in the Blocked Account in accordance with
Section 3(b), the Blocked Account shall be under the sole dominion and control
of Purchaser and neither Company nor any other person or entity, through or
under Company, shall have any control over the use of, or any right to withdraw
any amount from, the Blocked Account.




4.

Procedures for Blocked Account.  Bank shall follow the following procedures with
respect to the Blocked Account:




(a)

Apply and credit for deposit to the Blocked Account all Receipts from time to
time tendered for deposit therein, including without limitation all wire
transfers and other payments directed to the Blocked Account.




(b)

From and after the date, if any, that notice has been delivered to Bank and
Company by Purchaser (the “Activation Date”) that a default has occurred under
the Securities Purchase Agreement or any Transaction Document, and until such
time, if any, that Purchaser shall have withdrawn such notice in writing, Bank
shall determine, on each business day, the balance of all available funds on
deposit in the Blocked Account and automatically initiate a federal funds wire
transfer of all such funds not later than 12:00 p.m. (New York Time) on such
business day to such account as may be designated in writing from time to time
by Purchaser (the “Purchaser Account”).








2







--------------------------------------------------------------------------------

5.

Statements and Other Information.  Bank shall send to Purchaser copies of all
returned and dishonored Receipts promptly upon Bank’s receipt thereof, and shall
provide Purchaser and Company with regular monthly bank statements and such
other information relating to the Blocked Account as shall reasonably be
requested by either party.  Bank shall also deliver a copy of all notices and
statements required to be sent to Company pursuant to any agreement governing or
related to the Blocked Account to Purchaser at such times as provided therein.
 Upon Purchaser’s request, Company shall deliver to Purchaser any certificate or
passbook evidencing the Blocked Account, duly endorsed to Purchaser.




6.

Fees.  Company agrees to pay on demand all usual and customary service charges,
transfer fees and account maintenance fees (collectively, “Fees”) of Bank in
connection with the Blocked Account.  In the event Company fails to timely make
a payment to Bank of any Fees, Bank may thereafter exercise its right of setoff
against the Blocked Account for such amounts.  Purchaser shall not have any
responsibility or liability for the payment of any Fees.




7.

Uncollected Funds.  If any Receipts deposited in the Blocked Account are
returned unpaid or otherwise dishonored, Bank shall have the right to charge any
and all such returned or dishonored items against the Blocked Account or to
demand reimbursement therefore directly from Company.  If there are insufficient
funds in the Blocked Account to cover any such charge for any returned or
dishonored item and Company fails to reimburse Bank for such amount within ten
(10) business days after demand, then Purchaser agrees to reimburse Bank within
ten (10) business days of written notice of demand for the amount of such
returned or dishonored item provided that (a) such item has been previously
credited to the Purchaser Account and (b) Purchaser receives such written demand
within forty-five (45) days after termination of this Agreement.




8.

Setoff.  Bank hereby agrees that Bank will not exercise or claim any right to
setoff or banker’s lien against the Blocked Account or any Receipts on deposit
therein, and Bank hereby further waives any such right or lien which it may have
against any Receipts deposited in the Blocked Account, except to the extent
expressly set forth in paragraphs 6 and 7 above.  Bank’s records do not disclose
any liens or claims of any kind against the Blocked Account.




9.

Exculpation of Bank; Indemnification by Company.  Company and Purchaser agree
that Bank shall have no liability to either of them for any loss or damage that
either or both may claim to have suffered or incurred, either directly or
indirectly, by reason of this Agreement or any transaction or service
contemplated by the provisions hereof, unless occasioned by the gross negligence
or willful misconduct of Bank.  In no event shall Bank be liable for losses or
delays resulting from computer malfunction, interruption of communication
facilities, labor difficulties or other causes beyond Bank’s reasonable control
or from indirect, special or consequential damages.  Company agrees to indemnify
Bank and hold it harmless from and against any and all claims, other than those
ultimately determined to be founded on gross negligence or willful misconduct of





3







--------------------------------------------------------------------------------

Bank, and from and against any damages, penalties, judgments, liabilities,
losses or expenses (including reasonable attorney’s fees and disbursements)
incurred as a result of the assertion of any claim, by any person or entity,
arising out of, or otherwise related to, any transaction conducted or service
provided by Bank through the use of any account at Bank pursuant to the
procedures provided for or contemplated by this Agreement.




10.

Termination.  This Agreement shall be terminated by Company and Purchaser upon
delivery to Bank of a written notification thereof jointly executed by Company
and Purchaser in accordance with Section 3(b).  This Agreement may be terminated
by Purchaser at any time, with or without cause, upon its delivery of written
notice thereof to each of Company and Bank.  This Agreement may be terminated by
Bank or Company at any time on not less than 30 days’ prior written notice
delivered to each of the other parties hereto.  Upon delivery or receipt of such
notice of termination by Bank or Company, Bank will: (a) immediately transmit to
the Purchaser Account (i) all funds, if any, then on deposit in, or otherwise to
the credit of, the Blocked Account, and (ii) upon receipt, all funds received
after such notice for deposit in, or otherwise to the credit of, the Blocked
Account; and (b) deliver directly to Purchaser all Receipts consisting of
checks, money orders, drafts and other instruments or items of value, whether
then in the possession of Bank or received by Bank after such notice, without
depositing such Receipts in the Blocked Account or any other account.  Within
30-days after delivery by Bank to the Purchaser Account of the foregoing items,
Purchaser and Company shall designate another financial institution reasonably
acceptable to them to succeed to the rights and obligations of Bank hereunder
and will execute and deliver with such other financial institution an agreement
containing terms substantially similar to the terms hereof..  The provisions of
Sections 2, 3 and 8 shall survive termination of this Agreement unless and until
specifically released by Purchaser in writing.  All rights of Bank under
Sections 6, 7 and 9 shall survive any termination of this Agreement.




11.

Irrevocable Agreements.  Company acknowledges that the agreements made by it and
the authorizations granted by it in Sections 2, 3 and 4 hereof are irrevocable
and that the authorizations granted in Sections 2, 3 and 4 hereof are powers
coupled with an interest.




12.

Notices.  All notices, requests or other communications given to Company,
Purchaser or Bank shall be given in writing (including by facsimile) at the
address specified below:




Purchaser:

Shelter Island Opportunity Fund, LLC

One East 52nd Street

New York, New York 10022




Attention: Randall P. Stern




Telephone: 212 888 2224

Facsimile: 212 888 0334








4







--------------------------------------------------------------------------------

Bank:

Citibank, N.A.







Attention:

Telephone:

Facsimile:




Company:

Cord Blood America, Inc.

9000 W. Sunset Boulevard, Suite 400

Los Angeles, California 90609




Attention: Matthew L. Schissler, CEO

Telephone: 310 432 4090

Facsimile: 888 882 CORD




Any party may change its address for notices hereunder by notice to each other
party hereunder given in accordance with this Section 12.  Each notice, request
or other communication shall be effective (a) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 12
and confirmation of receipt is made by the appropriate party, (b) if given by
overnight courier, 24 hours after such communication is deposited with the
overnight courier for delivery, addressed as aforesaid, or (c) if given by any
other means, when delivered at the address specified in this Section 12.




13.

Miscellaneous.




(a)

This Agreement may be amended only by a written instrument executed by
Purchaser, Bank, and Company acting by their respective duly authorized
representatives.




(b)

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns, but neither Company
nor Bank shall be entitled to assign or delegate any of its rights or duties
hereunder without first obtaining the express prior written consent of
Purchaser.  Purchaser may assign its rights hereunder upon notice thereof given
to Bank and the Company.




(c)

This Agreement may be executed in any number of several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.




(d)

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW RULES).











5







--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]





6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed and delivered this Blocked
Account Agreement as of the day and year first above set forth.







CITIBANK, N.A.













By: _____________________

Name:

Title:




CORD BLOOD AMERICA, INC.










By: _____________________

Name:

Title:







SHELTER ISLAND OPPORTUNITY FUND, LLC

By: Shelter Island GP, LLC, its Manager










By: _____________________

Name:

Title:









7





